Citation Nr: 1618342	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  08-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board previously remanded the case in November 2011 and May 2014 for additional development.  In July 2015, the Board denied the claim for entitlement to service connection for a back disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In March 2016, the Court granted a Joint Motion for Remand filed by the parties, which vacated and remanded the July 2015 Board decision.  The appeal has now returned to the Board for further action. 


FINDINGS OF FACT

1.  The Veteran's preexisting scoliosis was not aggravated during service.
 
2.  The Veteran's current degenerative disc disease of the thoracolumbar spine is not attributable to any injury sustained during service; arthritis of the thoracolumbar spine was not manifest in service or within one year of separation.


CONCLUSIONS OF LAW

1.  Scoliosis was not aggravated by service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).
 
2.  A thoracolumbar spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.





REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Based on Aggravation of Preexisting Scoliosis

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111. A preexisting injury or disease will be considered to have been aggravated by service when "there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153.

In this case, moderate scoliosis was noted at entry into service in June 1979. However, the evidence of record does not support a finding that scoliosis increased in severity during service. While the service treatment records show complaints of back pain after a fall, the records do not demonstrate any clinical findings related to scoliosis and there is no indication of any increase in scoliosis during service.  The separation examination noted a history of back pain but indicated that the clinical evaluation of the spine was normal at that time. Furthermore, the examining VA orthopedic surgeon diagnosed only "mild" thoracic scoliosis in September 2014, indicating that the condition had not worsened since it was described as "moderate" when the Veteran entered service in June 1979. Back X-rays dated throughout the claims period only document the presence of mild scoliosis, which also weighs against a finding that scoliosis was aggravated during service.  As such, the Board finds that service connection for a back condition based on aggravation of preexisting scoliosis is not warranted. 


Direct Service Connection for a Thoracolumbar Spine Disability

The Veteran contends that service connection is warranted for a back disability that was incurred due to an injury during active military service.  The Veteran specifically contends that he slipped on ice and fell during active duty and has experienced back pain since that time.  

Governing Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), which includes arthritis, a nexus to service may be established by showing continuity of symptoms since service, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of symptoms; and (3) evidence of a link between the present disability and postservice symptoms. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).

Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider, inter alia, inconsistent statements, facial plausibility, bias, self-interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, although it may otherwise weigh the absence of contemporaneous medical evidence against lay evidence when determining credibility.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Factual Background

Service treatment records reflect that the Veteran sought treatment for complaints of low back pain.  A December 1981 service treatment record shows that the Veteran complained of pain from the middle to the low back ongoing for 4-5 days.  He reported that he slipped on ice in the field and fell on his back.  On examination, there was mild spasm and a decrease in range of motion due to pain.  The impression was a soft tissue injury with mild spasm.  A few months later, in March 1982, the Veteran was seen on sick call for recurrent pain in the right T12-L2 paraspinous areas of the spine.  There was no spasm and no deformity and he had full range of motion.  The assessment was low back pain by history.  The Veteran's low back was normal upon examination for separation in June 1982 and the Veteran reported a history of recurrent back pain on the accompanying report of medical history. 

Following service, there is no record of additional potentially relevant injuries until October 1997, when the Veteran fell out of a bunk. Contemporaneous records indicate that he was treated for left arm and right elbow pain.

In December 1997, the Veteran reported back pain after shoveling snow. A May 1998 MRI showed an annulus tear of the L5-S1 segment of the spine. 

In November 1998, the Veteran sought treatment at University Hospital, at which time he reported a history of low back pain since falling out of a bunk a year earlier. The Veteran was provided medication and physical therapy through University Hospital for persistent back pain reported as dating from 1997.

May 2002 and April 2003 examinations indicated that the Veteran's back was evaluated as normal.

In May 2006, the Veteran was treated for back pain at the Syracuse VA Medical Center (VAMC) emergency department. At that time, he reported back pain following a recent motor vehicle accident. A July 2006 MRI indicated a minimal annular tear at the L5-S1section of the lumbar spine. 

In March 2008, during an examinations provided by the Social Security Administration (SSA) for disability benefits, the Veteran reported a 30-year history of low back pain dating from a fall during military service.

In April 2008, a VA examiner noted the Veteran's in-service fall on ice and multiple postservice back injuries, and opined that the current back symptoms were less likely than not caused by service because (1) the Veteran's back was assessed as normal both during service (but after the in-service injury) and after service, (2) he experienced two post-service back injuries, and (3) x-ray findings following the 2006 motor vehicle accident indicated degenerative changes but no evidence of a severe injury.

In June 2008, the Veteran's treating physician stated: "The [Veteran]'s chronic low back pain from lumbar spine degenerative disk disease and annular tear as well as right lower extremity radiculopathy is as likely due to an injury in the military as it is not due to an injury in the military Patient is pursuing disability for this and I am in support of this." No further explanation was provided.

In February 2009, a VA examiner was asked to resolve the conflict between the April 2008 and June 2008 opinions. She stated: "The vet[eran's] treatment records from the military show an acute strain with muscle spasms. No record or evidence of a possible disc anular tear or radiculopathy. The vet[eran] then had multiple normal back exams. The anular tear more likely th[a]n not was caused by falling off the bunk since the MRI shortly after shows evidence of the annular tear. The vet[eran's] DDD is most likely caused by years of manu[al] labor. Again the vet[eran's] current conditions have more probabl[e] causes from documented events outside of the military along with multiple normal exams reported after the vet[eran's] injury in 1981."

In June 2010, during another SSA benefits examination, the Veteran again reported a 30-year history of low back pain dating from a fall during military service. Also in June 2010, he reported the same information at a VAMC spinal clinic evaluation.

In March 2011, at another VAMC spinal clinic evaluation, the Veteran again reported a 30-year history of low back pain since service.

In November 2011, the Board remanded the claim for an additional medical examination and opinion because the February 2009 opinion was provided by a physician assistant and not by the Veteran's treating physician or a certified orthopedist, as the previous remand had required.

A September 2014 VA orthopedic examination report reflected diagnoses of degenerative disc disease and degenerative joint disease (arthritis) of the thoracolumbar spine.  The orthopedic surgeon who conducted the examination concluded there was no record of arthritis that became manifest within a year of service.  The examiner opined that it was less likely as not that the Veteran's current back disability was related to injury sustained during a period of service because (1) imaging studies showed only age-related changes that would be expected at the Veteran's age, and (2) the 1998 MRI indicating a small annular tear at L5-S1 was many years after the 1981 injury. The examiner also opined that the current back disability was not related to the Veteran's mild thoracic scoliosis for the same reasons. 


Analysis

The Veteran has established that he experienced an in-service event or injury in the form of the in-service slip and fall injury on the ice. He has also established that he has a current disability in the form of arthritis of the thoracolumbar spine. Thus, the remaining inquiry is whether such disability is related to the back injury that occurred during service. 

The Board concludes that service connection for the current back disability is not warranted.  Though the Veteran has a current disability, the weight of the evidence, both lay and medical, does not demonstrate a link between the onset of the current back disability to disease or injury sustained during a period of service.  

As to establishing service connection under a theory of chronicity, although the Veteran currently has degenerative joint disease (arthritis) of the thoracolumbar spine, there is no evidence of arthritis of the spine shown in service.  To determine that a chronic disease was shown in service, the disease identity must be established.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No examiner at the time, or since, has established that there was a finding sufficient to establish arthritis during service. To that end, the Board notes that in a September 2014 VA examination report a VA orthopedic surgeon concluded that there was no record of arthritis that became manifest within a year of service.  In sum, characteristic manifestations sufficient to identify the disease entity (arthritis) were not noted.  Thus, service connection cannot be awarded under a theory of chronicity.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

As to establishing service connection under a theory of continuity of symptoms, the Veteran has reported a history of continuous symptoms of back pain since service. However, the Board finds that the Veteran's reported history of continuing symptoms of back pain since service is not credible. As noted above, VA must weigh the credibility of all evidence and may consider, inter alia, inconsistent statements, facial plausibility, bias, self-interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995).
In this case, the Board notes that the Veteran's statements as to continuity of symptoms are not supported by service records. Although service records document the Veteran's slip and fall injury in December 1981, they are negative for evidence of a chronic back disability.  The Veteran reported a history of recurrent back pain at the separation examination in June 1982, but physical examination of the spine was normal in March and June 1982.  Thus, the service records and post-service history suggest, as indicated by later examiners, that the in-service fall on ice resulted in a relatively minor injury, possibly an acute strain with muscle spasms, that resolved by separation or thereafter.

There is also no post-service medical evidence of back pain until December 1997, more than 15 years after service, when the Veteran first reported injuring his back. Although the Board may not find that the veteran's statements lack credibility solely because they are unaccompanied by contemporaneous medical evidence, Buchanan, 451 F.3d at 1331, in this case, there are numerous other factors weighing against credibility, as noted above and below. Thus, the Board may consider the 15-year absence of complaints or treatment for any back condition when assessing the credibility of the Veteran's statements as to continuity of back pain since service.

Most importantly, the Veteran has provided numerous directly conflicting statements regarding the history of his back symptoms.  Prior to filing his claim for VA compensation in September 2006, he never related a history of back pain since service to any health care professional.  All treatment records dated prior to receipt of the service connection claim contain the Veteran's reports of back pain beginning in December 1997, following his fall from the bunk. 

In fact, the first report of back pain dating from active duty is contained in a March 2008 SSA examination when the Veteran related the onset of back pain 30 years earlier following a fall in service. This also conflicts with VA treatment records dated from 2002 and 2003 also show that the Veteran's back was normal upon examination with no reports by the Veteran of spinal tenderness or pain.  The Veteran did not report any back pain to his VA doctors until May 2006 when he sought treatment for back pain following a motor vehicle accident.

In short, the Board finds that the Veteran's statements of continuous history of back pain since service lack credibility in light of the above, the reports of a post-service injury in October 1997, the documented post-service injuries in December 1997 and May 2006, the normal back findings at the VAMC in 2002 and 2003.  Because the Veteran's statements about a history of continuous symptoms since service lacks credibility, service connection under 38 C.F.R. § 3.303(b) is not possible. 

As to establishing service connection on a direct basis by proving a nexus between the current disability and the in-service injury, under 38 C.F.R. § 3.303(a), service and post-service medical records do not support the claim; as noted above, the Veteran's spine was normal at the June 1982 separation examination and there is no indication a chronic back disability was identified during active duty.  The Veteran's December 1981 slip and fall injury is documented, but the only diagnosis was a soft tissue injury.  In March 1982 and at separation in June 1982, physical examination of the back was normal and no chronic conditions, only a history of low back pain, were present.  Therefore, service records do not indicate the incurrence of a chronic back disability during active duty. 

Therefore, the weight of the evidence is against a nexus between the Veteran's back disability and injury during service.  To that end, the Board notes that in the September 2014 report of VA examination, the orthopedic surgeon opined that it was less likely as not that the Veteran's current back disability was related to injury sustained during a period of service.  Rather, the orthopedic surgeon explained that the imaging studies showed only age related changes that would be expected at the Veteran's age.  The orthopedic surgeon also found that the current back disability was not related to the mild thoracic scoliosis that was demonstrated.  Finally, the orthopedic surgeon concluded that there was no record of arthritis that became manifest within a year of service. The Board notes that VA examiners in April 2008 and February 2009 also provided medical opinions against the claim for service connection.

The primary medical evidence in support of the claim is the June 2008 opinion concluding that "the [Veteran's] chronic low back pain from lumbar spine degenerative disc disease and annular tear as well as right lower extremity radiculopathy is as likely due to an injury in the military as it is not due to an injury in the military." However, the Board finds this opinion of little probative value because the physician provided no rationale (or any explanation whatsoever) for the stated conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  Furthermore, there is no indication the June 2008 VAMC physician reviewed the pertinent evidence of record, including the Veteran's service records showing a normal lumbar spine at separation, or considered the Veteran' statements regarding post-service back injuries in October 1997, December 1997, and May 2006.  Accordingly, the June 2008 opinion is afforded little probative value.

Instead, the Board finds that the most probative opinion is that offered by the VA examiner in September 2014.  The Board reiterates that the VA orthopedic surgeon reviewed the claims file, including service treatment records that documented the Veteran's back injury in service from a slip and fall accident on ice, but explained that the Veteran's current back disability was consistent with age related changes that would be expected at the Veteran's age. The Board has the authority to and affords more probative weight to the opinion of the VA orthopedic surgeon offered in September 2014.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The Board has also considered the Veteran's statements that his current back disability is related to an injury during service, but as a lay person, he is not competent to opine as to the etiology of complex medical matters.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the lay persons are competent to report observable symptoms, such as the onset of back pain, but finds that lay opinions are not competent evidence as to the etiology of a back condition after a long history involving multiple possible causal events. Jandreau, 492 F.3d at 1377 (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

Furthermore, the Veteran's lay contentions, in addition to lacking credibility, are clearly outweighed by the competent medical evidence of record, including the medical opinion of the September 2014 VA orthopedic surgeon.  The VA orthopedic surgeon is a medical professional who reviewed the claims file, considered the reported history and provided clear rationale to support the conclusion.  The orthopedic surgeon used his expertise in reviewing the facts of this case and determined that the current back disability was unrelated to incident of the Veteran's period of service.  It is clear that the orthopedic surgeon fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's current back disability was related to causes other than service.  Thus, the weight of the competent evidence of record is against a nexus between the Veteran's current back disability and an in-service injury.

Based on the foregoing, the Board finds that the claim of entitlement to service connection for a back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished in a November 2006 letter.  The Veteran also received notice as to the disability-rating and effective-date elements of the claim in the November 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the SSA and private healthcare facilities.  

The Veteran was also afforded multiple VA examinations in connection with his claim for service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and the medical opinion obtained in September 2014 are adequate with regard to the issue on appeal, as the September 2014 opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The orthopedic surgeon considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was remanded by the Board in November 2011 and May 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The May 2014 remand requested that the AOJ schedule the Veteran for an examination by either his treating physician or a board certified orthopedist (preferably an orthopedic surgeon) to evaluate and offer opinion as to etiology of the back disability, taking into account the Veteran's reported history of injury sustained in service.  Here, a VA orthopedic surgeon offered an opinion in September 2014 that considered the Veteran's reported history and addressed the etiology of his back disability. The Veteran's SSA records and VAMC records were also obtained and the claim was readjudicated in the January 2015 supplemental statement of the case (SSOC). Accordingly, there has been substantial compliance with its previous remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices has not affected the case or harmed the Veteran; thus any such error is harmless and the matters may be considered on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

For the reasons set forth above, the Board finds that VA has complied with VA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a back disability is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


